Yeates, J.*
delivered the opinion of himself and Smith, J. The cases cited by the plaintiffs respect commercial transactions in foreign countries, in which the lex loci is of great weight. In 3 Espin. Rep. 289, Lord Eldon admitted the copy, “the origi- “ nal being always retained, and a copy only issued by a person, “ having power by the law of France to authenticate the instru- “ ment.”
But whatever our opinions may be, we do not deem it necessary in the present instance, to lay down any general rule, with respect to notarial copies.
It is admitted here, that the original agreement is in existence in the possession of the plaintiffs’ agent, and consequently under their control. The defendants are neither parties nor privies thereto, and it would be highly dangerous to affect the rights of strangers by such a copy, where the legislature have been silent on the subject.
BrackenRIDGE, J. I am clear, that the paper offered is good evidence as between the contracting parties; and as to others, I also think it is evidence. I see no difference between this copy, and exemplifications by registers of wills and recorders of deeds.
Yeates, J. Two of us conceive, that the distinction rests on the phraseology of the different laws constituting the several offices.
Evidence overruled.
' After the cause had progressed some length, it was agreed to discharge the jury, and state a case for the opinion of the court thereon.

Absente Chief Justice.